Hosmer, Ch. J.
An action of trespass was brought before a justice of the peace, in which the plaintiff demanded thirty dollars damages. To the declaration, the parties joined in a demurrer; and the same having been considered sufficient, judgment was rendered for the plaintiff. The defendant below has instituted a writ of error, and for cause has specially alleged, that the said justice ought not, and could not, by the laws and constitution of the state of Connecticut, hold jurisdiction of the aforesaid cause, as he had no right to summon in a jury, and therefore could not legally ascertain the facts in the case before him.
By the 21st section of the bill of rights, making a part of the constitution of this state, it is declared, that “ the right of trial by jury shall remain inviolate.” At the time when the constitution was adopted, the jurisdiction of a justice of the peace, in actions of trespass, was limited to fifteen dollars; and the law since enacted, extending their jurisdiction to thirty-five dollars, in cases of the above description, but authorizing an appeal to the county court when the sum demanded shall exceed seven dollars, is supposed to be unconstitutional.
I shall waive, as being unnecessary, the consideration of the broad question argued, whether the right of trial by jury would have been violated, had there been no liberty of appeal. I admit, that the trial by jury must continue unimpaired; and shall not now dispute that there can be no en*539largement of a justice's jurisdiction, which shall take from any one the legal power of having his cause heard by a jury, precisely as it might have been, before the constitution was adopted. It is indisputable, that a justice of the peace is empowered to hear all causes personally, and that he cannot try them by a jury. The question, then, is brought to this narrow point; whether the enlargement of a justice’s jurisdiction, with the right of appeal, as it existed when the constitution was adopted, is a violation of the above privilege, secured by that instrument. I am clear, that it is not; and that a construction of this nature is equally unwarranted by the words, and by the intention, of the constitution. An instrument remains inviolate, if it is not infringed; and by a violation of the trial by jury, I understand taking it away, prohibiting it, or subjecting it to unreasonable and burdensome regulations, which, if they do not amount to a literal prohibition, are, at least, virtually of that character. It never could be the intention of the constitution to tie up the hands of the legislature, so that no change of jurisdiction could be made, and no regulation, even of the right of trial by jury, could be had. It is sufficient, and within the reasonable intendment of that instrument, if the trial by jury be not impaired, although it may be subjected to new modes, and even rendered more expensive, if the public interest demand such alteration. A law containing arbitrary and unreasonable provisions, made with the intention of annihilating or impairing the trial by jury, would be subject to the same considerations, as if the object had been openly and directly pursued. But, on the other hand, every reasonable regulation, made by those who value this palladium of our rights, and directed to the attainment of the public good, must not be deemed inhibited, because it increases the burden or expense of the litigating parties. Such a degree of morbid sensibility may be excited on this subject, as to generate an opinion, that the legal requisition of a bond, the increase of jurors’ fees, and other trivial changes, although imperiously demanded to promote justice, and the general convenience, if they only operate to subject the trial by jury to a burden, not unreasonable, are a violation of the constitution. The tendency to extremes, when an important interest is affected, is not uncommon; and it is not even undesirable, if it only lead to an anxious scrutiny. As the interests of a state, however, do not essentially depend on the *540existence of one right only, but on many, it is proper to preserve them generally, and not to sacrifice one important consideration to another equally important.
In conclusion, I am satisfied, that the liberty of appeal in the case under discussion, preserves the right of trial by jury inviolate, within the words and fair intendment of the constitution; and that no such unreasonable hardship is put on the appellant, by the bond required for the prosecution of the appeal, as to justify the assertion, that the right of trial by jury is, in any manner, impaired.
Chapman, Brainard and Bristol, Js. were of the same opinion.